 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00095 TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   SHERWANA LYNN MARCUS,                              DATE: April 2, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for a status conference on April 2, 2020. On March 17, 2020, this Court filed

18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 2, 2020, and time was excluded

27 through that date.

28          2.      By this stipulation, defendant now moves to continue the status conference until May 21,

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 2020, and to exclude time between April 2, 2020, and May 21, 2020, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      On August 23, 2019, the government produced over 13,000 pages of discovery to

 4         defense counsel, after entry of the parties’ stipulated protective order on August 9, 2019.

 5         Between September 2019 and March 2020, the government produced over 1500 pages of

 6         additional discovery.

 7                b)      Counsel for defendant desires additional time to review discovery, meet with the

 8         defendant, and conduct additional investigation. The protective order in this case bars the

 9         defendant from possessing certain discovery. As a result, defense counsel needs to meet with the

10         defendant to go over discovery. Defense counsel has been in the process of reviewing discovery

11         and consulting with her client, but counsel needs to be able to conduct additional in-person

12         meetings with her client. Defense counsel is also working on investigation, and some of that

13         investigation requires additional in-person contacts.

14                c)      Counsel for defendant believes that failure to grant the above-requested

15         continuance would deny him/her the reasonable time necessary for effective preparation, taking

16         into account the exercise of due diligence.

17                d)      The government does not object to the continuance.

18                e)      In addition to the public health concerns cited by General Order 611 and

19         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

20         this case because defense counsel needs to meet in person with her client and conduct additional

21         in-person investigation. Counsel has been encouraged by the Federal Defender’s Office and by

22         the proclamations of state and local government officials to minimize personal contact to the

23         greatest extent possible. Minimizing personal contact during the current pandemic is important

24         to protect the health of counsel, the defendant, and the public.

25                f)      Based on the above-stated findings, the ends of justice served by continuing the

26         case as requested outweigh the interest of the public and the defendant in a trial within the

27         original date prescribed by the Speedy Trial Act.

28                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          et seq., within which trial must commence, the time period of April 2, 2020 to May 21, 2020,

 2          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 3          because it results from a continuance granted by the Court at defendant’s request on the basis of

 4          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 5          of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10

11
     Dated: March 23, 2020                                    MCGREGOR W. SCOTT
12                                                            United States Attorney
13
                                                              /s/ MIRIAM R. HINMAN
14                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
15

16
     Dated: March 24, 2020                                    /s/ HANNAH LABAREE
17                                                            HANNAH LABAREE
18                                                            Counsel for Defendant
                                                              Sherwana Lynn Marcus
19

20

21
                                            FINDINGS AND ORDER
22
            IT IS SO FOUND AND ORDERED this 25th day of March, 2020.
23

24

25

26
                                                                 Troy L. Nunley
27                                                               United States District Judge

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
